31 U.S. 170 (____)
6 Pet. 170
CHARLES B. DUFAU, PLAINTIFF IN ERROR
v.
JEAN HENRY COUPREY'S HEIRS, DEFENDANTS IN ERROR.[(a)]
Supreme Court of United States.

Mr Livingston, for the plaintiff in error.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
There were two pleas by the defendant: 1. That the defendant was not indebted to the plaintiff. 2 That the subject matter of the suit was res adjudicata. The former plea was triable by the jury; the latter by the court. There was a trial by the jury of the issue, and the jury found a verdict for the defendant. Upon the plea of "res adjudicata" there does not appear to have been any replication or denial, so as to make any issue to the court. There is nothing on the record to *171 show that the question of res adjudicata was even submitted to the jury upon the trial. Their verdict, for aught that appeared on the record, was simply confined to the first and proper issue, triable by the jury. This issue being found for the defendant, the other plea became immaterial to the defendant. The court then cannot infer that it was ever tried. There is then no error apparent on the record, and the judgment is affirmed with costs.
NOTES
[(a)]  This case was decided at January term 1831.